OPINION
PER CURIAM:
Submitted on the application of plaintiff-appellant for rehearing.
The application states the fact which we recognized in our opinion, that our decision is in conflict with the holding of the Commissioner of Internal Revenue as to the construction of the federal statute under consideration and is in accord, with the opinion of Judge Leach. We grant that the ruling of the Commissioner of Internal Revenue is entitled to substantial weight in this court, but it is our considered judgment that the controlling statute should be construed as set forth in our original decision.
The application will be denied.
GEIGER, P.J., BARNES and HORNBECK, JJ., concur.